                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Jane McGinn,              )               JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                 3:19-cv-00367-DCK
                                      )
                 vs.                  )
                                      )
          Andrew M. Saul,             )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;
IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 20, 2020 Order.
                                               July 20, 2020

                                            Signed: July 20, 2020




        Case 3:19-cv-00367-DCK Document 15 Filed 07/20/20 Page 1 of 1
